PER CURIAM.
Roger Powell seeks a belated appeal of an order denying his motion to correct illegal sentence, alleging that he was never provided a copy of that order. Respondent acknowledges that it cannot dispute the truthfulness of Powell’s claim in this regard, but argues that a belated appeal should be denied because the motion to correct illegal sentence was completely devoid of merit, and an appeal of that order would only waste this court’s time and resources. However, petitioner is under no obligation to make a preliminary showing concerning the merits of the appeal. Cf. State v. Trowell, 739 So.2d 77 (Fla.1999). The only issue before the court at this point is whether a belated appeal is warranted, and we conclude that the undisputed facts alleged by Powell are legally sufficient to demonstrate his entitlement to that relief.
Accordingly, the petition for belated appeal of the order denying Powell’s motion to correct illegal sentence, rendered March 22, 2001, in Duval County Circuit Court case number 97-8147-CF, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D).
KAHN, VAN NORTWICK and LEWIS, JJ., concur.